Citation Nr: 1039371	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-22 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD) or 
diabetes mellitus, type II.

4.  Entitlement to service connection for restless legs syndrome, 
to include as a result of in-service exposure to herbicides or 
agent orange.

5.  Entitlement to service connection for a lung condition, to 
include as a result of in-service exposure to herbicides or agent 
orange. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 
1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 RO decision, which denied claims 
for service connection for a lung condition, tinnitus, bilateral 
hearing loss, restless legs syndrome, and hypertension.  

The Board notes that the July 2008 statement of the case (SOC), 
which the Veteran properly appealed, also included the issues of 
entitlement to service connection for erectile dysfunction as a 
result of exposure to herbicides and entitlement to service 
connection for neuropathy of hands and feet as a result of 
exposure to herbicides.  In an April 2010 rating decision, the RO 
granted service connection for neuropathy of the bilateral upper 
and lower extremities and erectile dysfunction.  This decision 
was a complete grant of benefits with respect to these issues.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, these issues are not currently on appeal before the 
Board.

In November 2008, a local hearing was held before a Hearing 
Officer at the Lincoln, Nebraska RO. A transcript of that 
proceeding has been associated with the claims folder.  
Additionally, the Board notes that the Veteran was scheduled for 
a video conference hearing on June 30, 2010, for which he failed 
to report.  He was notified of this hearing via a May 27, 2010, 
letter.  As the Veteran failed to report for this scheduled 
hearing, he has offered no good cause for his failure to report, 
and he has not requested that this hearing be rescheduled, the 
Board will proceed to adjudicate the claims below. 

The issues of entitlement to service connection for tinnitus, 
restless legs syndrome, and a lung condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated to a compensable 
degree within one year of discharge from active duty, and the 
most probative medical evidence of record does not show bilateral 
hearing loss to be etiologically related to a disease, injury, or 
event in service.  

2.  Hypertension was not demonstrated to a compensable degree 
within one year of discharge from active duty, and the most 
probative medical evidence of record does not show hypertension 
to be etiologically related to a disease, injury, or event in 
service, to include a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 
3.385 (2010).

2.  Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of any 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for 
hypertension and bilateral hearing loss, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2009).  Thus, any error related to this element 
is harmless. 

VCAA letters dated in July 2007, February 2008, June 2008, and 
July 2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware 
that it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, the July 2007 and 
February 2008 letters notified the Veteran as to how appropriate 
disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and relevant, available 
VA and private medical records are in the file.  The Board 
acknowledges that the Veteran indicated in a March 2008 statement 
that he had to take a hearing test to get hired with the city 25 
years prior.  However, the Veteran has never submitted an 
Authorization and Consent to Release Information form for these 
records, nor has he requested that VA attempt to obtain these 
records.  As such, the Board finds that all available treatment 
records relating to the Veteran's hearing loss claim have been 
obtained, to the extent possible.  Additionally, the Board 
acknowledges that the Veteran indicated on an Authorization and 
Consent to Release Information form that he has sought treatment 
for his diabetes from a Dr. M.H. since 1986.  Requests have been 
made for these records.  On February 4, 2008, the Veteran was 
sent a letter informing him that records from this physician had 
been received.  However, these records did not date back to 1986.  
Subsequently, additional records from this physician were 
received.  These records also did not date back to 1986.  As 
attempts have been made to obtain these records; some of the 
requested records have been obtained and no indication was given 
that further records were available or would be submitted; and 
the Veteran was duly notified that these private treatment 
records dating back to 1986 had not been obtained, the Board 
finds that all records identified by the Veteran as relating to 
these claims have been obtained, to the extent possible.  The 
record contains sufficient evidence to make a decision on the 
claims, and VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was 
provided a VA audiological examination for his hearing loss claim 
in September 2007.  The examiner reviewed the claims file, 
conducted the appropriate diagnostic tests and studies, and noted 
the Veteran's assertions.  As such, the Board finds this 
examination report and opinion to be thorough, complete, and 
sufficient upon which to base a decision with regard to this 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  The 
Board acknowledges the Veteran's assertions in the August 2010 
Informal Hearing Presentation that this VA opinion was inadequate 
or incorrect.  These assertions will be discussed in detail 
below.  

With regard to the Veteran's claim for service connection for 
hypertension, the Veteran was provided a VA examination for this 
claim in July 2008.  The examiner reviewed the claims file, 
conducted the appropriate diagnostic tests and studies, and noted 
the Veteran's assertions.  Additionally, the Veteran underwent a 
VA examination in October 2009, which addressed a possible 
relationship between the Veteran's diabetes mellitus, type II, 
and his hypertension.  This examiner reviewed the claims file, 
conducted the appropriate diagnostic tests and studies, and noted 
the Veteran's assertions as well.  As such, the Board finds these 
examination reports and opinions to be thorough, complete, and 
sufficient upon which to base a decision with regard to this 
claim.  Barr.

The Board acknowledges that the July 2008 and October 2009 VA 
opinions regarding hypertension did not address the issue of 
service connection for hypertension as directly related to his 
active duty.  In this regard, the Board notes the case of 
Robinson v. Mansfield, 21 Vet. App. 545 (2008), wherein the Court 
held that the Board is not obligated to investigate all possible 
theories of entitlement.  In reaching that conclusion, the Court 
observed that the duty to provide a medical examination as to 
whether a particular theory of service connection has merit is 
explicitly limited to situations where there is already some 
evidence in the record of a current disability and some evidence 
that indicates that the disability may be associated with the 
claimant's military service.  38 U.S.C. § 5103A(d)(2)(B).  The 
Court determined that, had Congress had wanted the Secretary to 
automatically provide an examination on all possible theories, § 
5103A would not read the way it does.  In this regard, the Court 
concluded that, if the evidence is insufficient to reach the low 
threshold necessary to trigger the duty to assist, see McLendon, 
then any failure to discuss the theory is not prejudicial.  

Here, the Veteran has not proffered lay statements indicating 
that he has had continuous symptoms of hypertension since his 
active duty.  In fact, he has specifically proffered lay 
statements indicating that he did not develop hypertension or 
high blood pressure until long after his discharge from service.  
For this reason, and because there is also no medical evidence 
suggesting an association between his current hypertension and 
service, the Board finds that the third prong of McLendon is not 
met, and that VA examination or opinion regarding service 
connection on a direct basis is not warranted.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

For any disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Certain diseases, to include hypertension and organic diseases of 
the nervous system, such as hearing loss, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection.  
See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

1.  Entitlement to service connection for bilateral hearing loss.

The Veteran contends that he currently experiences hearing loss 
as a result of his active duty service.  Specifically, it was 
asserted in the August 2010 Informal Hearing Presentation that 
the Veteran developed hearing loss due to exposure to acoustic 
trauma from a serious explosion aboard the USS Enterprise while 
serving in Vietnam.  

A review of the Veteran's service treatment records reveals that 
the Veteran's hearing was tested on several occasions throughout 
service.  An August 1968 enlistment audiological summary report 
of examination for organic hearing loss reflected puretone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-10 (0)
10 (20)
10 (15)
LEFT
0 (15)
0 (10)
5 (15)
0 (10)
5 (10)
Speech recognition ability was not recorded.    

The Board notes that, prior to November 1967, audiometric results 
were reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, the standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  Despite the fact 
that the above audiometric testing was conducted in August 1968, 
this report reflects that the audiometric results were reported 
in the standards set forth by the ASA.  The aforementioned table 
reflects ASA measurements recorded in service, with the 
comparable ISO (ANSI) measurements in adjacent parentheses.

An August 1972 audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
X
10
20
LEFT
20
10
5
15
15
Speech recognition ability was not recorded.  
A February 1973 separation audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
30
15
5
25
30
LEFT
20
15
5
15
20
Speech recognition ability was not recorded.  

With regard to a current disability, the Veteran underwent a VA 
audiological examination in September 2007.  The examiner 
reviewed the claims file.  She noted that normal hearing for 
rating purposes was found at military separation and enlistment.  
There was a slight shift across the frequency range from 
enlistment to separation; however, when the ASA as to ISO 
conversions were applied to these thresholds, the shifts were not 
significant.  With regard to reported noise exposure, the 
examiner noted the Veteran's report of exposure to an explosion 
when the USS Enterprise "blew up".  The Veteran was a landscape 
gardener in the civilian sector.  Upon examination, the Veteran 
was noted as having an auditory threshold of 45 decibels at 4000 
Hertz for the right ear and auditory thresholds of 40 at 3000 and 
4000 Hertz for the left ear.  As such, the criteria for hearing 
loss has been met, according to VA standards.  The examiner 
concluded by stating that the Veteran's present hearing loss and 
tinnitus are less likely as not (less than 50/50 probability) 
caused by or a result of military noise exposure, which occurred 
more than 30 years ago.  Hearing was normal for military rating 
purposes at military separation.  Exposure to either impulse 
sounds or continuous exposure can cause a temporary threshold 
shift.  This disappears in 16 to 48 hours after exposure to loud 
noise.  Impulse sounds may also damage the structure of the inner 
ear resulting in an immediate hearing loss.  Continuous exposure 
to loud noise can also damage the structure of the hair cells 
resulting in hearing loss.  If the hearing does not recover 
completely from a temporary threshold shift, a permanent hearing 
loss exists.  Since the damage is done when exposed to noise, a 
normal audiogram subsequent to the noise exposure would verify 
that the hearing had recovered without permanent loss.  The 
examiner indicated that her opinion is based on clinical 
expertise as a licensed audiologist.     

As an initial matter, the Board notes that there is no competent 
medical evidence of record reflecting that the Veteran 
demonstrated hearing loss of either ear to a compensable degree 
within one year of discharge from active duty.  As such, service 
connection for hearing loss cannot be granted on a presumptive 
basis.  

With regard to granting service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
In this case, the only medical opinion of record on the matter 
has specifically indicated that the Veteran's hearing loss is 
less likely as not (less than 50/50 probability) caused by or a 
result of military noise exposure, which occurred more than 30 
years ago.  Thus, the Veteran's claim for service connection for 
bilateral hearing loss must fail on a direct basis as well.  See 
Shedden, supra. 

The Board acknowledges the assertion in the August 2010 Informal 
Hearing Presentation that the Veteran's service treatment records 
contain audiometric readings documenting steadily increasing 
hearing loss at each frequency tested.  It was further asserted 
that the September 2007 VA examiner failed to note or discuss 
this progression and referred only to the separation audiogram of 
1973.  However, as noted above, the examiner specifically 
indicated that she reviewed the claims file.  Furthermore, she 
noted that normal hearing for rating purposes was found at 
military separation and enlistment.  There was a slight shift 
across the frequency range from enlistment to separation; 
however, when the ASA as to ISO conversions were applied to these 
thresholds, the shifts were not significant.  As such, the Board 
finds that it is clear that the examiner did review the evidence 
of record and considered the fact that there was a shift across 
the frequency range from enlistment to separation.  However, this 
examiner determined that, based on her clinical expertise as a 
licensed audiologist, this shift was not significant.  The Board 
finds no reason to believe that this opinion is inadequate, 
incorrect, or based on a lack of information or a lack of 
consideration of the relevant evidence.  As such, despite the 
Veteran's assertions, the Board finds this opinion to be 
probative.

The Board acknowledges the Veteran's contention that he currently 
has bilateral hearing loss as a result of his active duty 
service.  However, the most probative medical evidence of record 
simply does not support this contention.  Certainly, the Veteran 
can attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994).  Therefore, while the Board has considered his 
lay assertions, the Board ultimately places more weight on the 
opinion of the competent health care specialist discussed in 
detail above.

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, and the benefit-
of-the-doubt rule is not for application.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD or diabetes mellitus, type II. 

The Veteran is claiming entitlement to service connection for 
hypertension.  Specifically, it was asserted in the August 2010 
Informal Hearing Presentation that the Veteran's hypertension was 
caused by his service-connected diabetes mellitus, type II.  The 
Veteran has also indicated that his hypertension is related to 
his service-connected PTSD.  See Veteran's statement, March 2008.

Hypertension means persistently high arterial blood pressure, and 
by some authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical Dictionary at 
889 (30th ed. 2003).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

A review of the Veteran's service treatment records reveals that 
his blood pressure was recorded as 124/76 on his August 1968 
enlistment Report of Medical Examination.  In a June 1972 service 
treatment record, his blood pressure was recorded as 132/88.  On 
an August 1972 Report of Medical Examination, his blood pressure 
was recorded as 112/70.  On his February 1973 separation Report 
of Medical Examination, the Veteran's blood pressure was recorded 
as 116/84.  

With regard to a current disability, the Veteran underwent a VA 
examination in July 2008.  The examiner reviewed the claims file.  
The Veteran reported that he is claiming his hypertension is 
secondary to his PTSD.  He estimated being diagnosed with 
hypertension 15 years ago.  The Veteran reported developing PTSD 
more than 30 years ago and reported ongoing symptoms of PTSD 
since that time.  He reported having significant PTSD 
exacerbations once per month.  He has disturbing  dreams, 
nightmares, and mood changes.  His body sweats and he gets 
headaches.  He stated his blood pressure is always high during 
these times and that "all that stress gave [him] high blood 
pressure."  Upon review of the claims file, examination of the 
Veteran, and consideration of his assertions, the examiner 
determined that the Veteran's essential hypertension is less 
likely as not secondary to PTSD.  PTSD is a psychiatric disorder 
generally related to a traumatic incident in the affected 
individual's past.  Essential hypertension is a cardiovascular 
disorder characterized by sustained elevated blood pressure 
reading outside of the normal range.  The majority of individuals 
with essential hypertension have no demonstrable etiology for 
this disorder.  The medical literature shows no evidence that 
PTSD is a cause of essential hypertension.  The examiner opined 
that the Veteran's essential hypertension is not permanently 
aggravated by his service-connected PTSD.  Review of VA medical 
records show hypertension is controlled with appropriate 
medication, despite ongoing PTSD symptoms.  Essential 
hypertension has not been related to anxiety or neurosis, such as 
PTSD. While it is well known that stress can transiently elevate 
blood pressure in all individuals (the adrenaline "flight or 
fight response"), this is a normal response to catecholamine 
release and such temporary elevation does not aggravate or cause 
the underlying condition of hypertension.        

The Board notes that the Veteran also underwent a VA examination 
in October 2009 for diabetes mellitus.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner also 
considered the Veteran's complications related to his diabetes 
mellitus, type II.  Upon consideration of the Veteran's medical 
history and examination of the Veteran, the examiner noted that, 
even though the Veteran was admitted recently with an episode of 
acute renal failure, where his renal function studies did 
increase, they have returned to normal; so, therefore, it is 
unlikely that his diabetes specifically caused his hypertension 
because he continues to now have normal renal functions and has 
no microalbuminuria.  The examiner further noted that there were 
no aggravation issues.  

As an initial matter, the Board notes that there is no competent 
medical evidence of record reflecting that the Veteran 
demonstrated hypertension to a compensable degree within one year 
of discharge from active duty.  As such, service connection for 
hypertension cannot be granted on a presumptive basis.  

With regards to establishing service connection on a direct 
basis, regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
Currently, there is no medical evidence of record reflecting that 
the Veteran had hypertension in service and no medical opinion of 
record relating his current hypertension to his active duty 
service.  Moreover, the Veteran has never asserted that his 
current hypertension began during his active duty service or as a 
direct result of his active duty service.  Therefore, as there is 
no medical or lay evidence of record relating the Veteran's 
current hypertension directly to his active duty service, service 
connection cannot be warranted on a direct basis.  See Shedden, 
supra. 

With regard to establishing service connection on a secondary 
basis, the Board notes that the only medical opinions of record 
on the matter have specifically indicated the Veteran's essential 
hypertension is less likely as not secondary to PTSD and is not 
permanently aggravated by service-connected PTSD, and that it is 
unlikely that his diabetes specifically caused his hypertension 
and there were no aggravation issues.  The claims file contains 
no medical evidence to the contrary.  As such, service connection 
cannot be established on a secondary basis.    

The Board acknowledges the Veteran's contentions that his current 
hypertension is related to his service-connected PTSD or diabetes 
mellitus, type II.  However, the most probative medical evidence 
of record simply does not support these contentions.  As noted 
above, the Veteran can attest to factual matters of which he had 
first-hand knowledge.  See Washington, supra.  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions.  Espiritu, supra.  While the Veteran 
is competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno, supra.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
hypertension must be denied on presumptive, direct, and secondary 
bases.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for hypertension, to include as 
secondary to PTSD or diabetes mellitus, type II is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
tinnitus, restless legs syndrome, and a lung condition.  After a 
thorough review of the Veteran's claims folders, the Board has 
determined that additional development is necessary prior to the 
adjudication of these claims.

With respect to the Veteran's claim for service connection for 
tinnitus, it was asserted in the August 2010 Informal Hearing 
Presentation that the Veteran developed tinnitus due to exposure 
to acoustic trauma from a serious explosion aboard the USS 
Enterprise while serving in Vietnam.  

A review of the Veteran's service treatment records reveals no 
treatment, complaints, or diagnoses of tinnitus.  
The Board notes that the Veteran underwent a VA audiological 
examination in September 2007.  The examiner noted that the 
Veteran reported his tinnitus to have an onset of approximately 
10 years ago, in the late 1980's or 1990's.  The examiner 
concluded by determining that the Veteran's tinnitus is less 
likely as not (less than 50/50 probability) caused by or a result 
of military noise exposure, which occurred more than 30 years 
ago.   

In his June 2008 notice of disagreement (NOD), the Veteran stated 
that he told the September 2007 VA examiner that his tinnitus got 
worse in the 1980's and 1990's, not that it started in the 1980's 
or 1990's.  In the August 2010 Informal Hearing Presentation, it 
was argued that the Veteran has consistently asserted throughout 
the processing of his claim that his tinnitus had its onset in 
service and, as such, the September 2007 VA examiner based her 
opinion regarding the etiology of the Veteran's tinnitus on an 
inaccurate medical history.   

The Veteran is competent to offer a description of the symptoms 
he experienced in service, and to describe a continuity of 
symptoms since service.  A layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As noted above, in Charles v. Principi, 16 Vet. App. 370 (2002), 
the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the claimant 
had been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge.  Because there 
was evidence of record satisfying two of the requirements of the 
statute, i.e., competent evidence of a current disability or 
recurrent symptoms, and evidence indicating an association 
between the appellant's disability and his active service, but 
there was not of record, competent medical evidence addressing 
whether there is a nexus between his tinnitus and his active 
service, VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the Veteran has reported that he currently 
experiences tinnitus, an observation which he is competent to 
make; he has repeatedly indicated, to include in his June 2007 
claim and his June 2008 NOD, that his symptoms first began in 
service, an observation which he is also competent to make; and 
it has been argued that the September 2007 VA opinion was based 
on an inaccurate medical history, the Board finds that the 
necessity for a new VA audiological examination is shown for the 
proper assessment of the Veteran's claim for service connection 
for tinnitus.  38 U.S.C.A. § 5103A (West 2002).  As such, this 
issue must be remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a current diagnosis of 
tinnitus and, if so, whether his current tinnitus was caused or 
aggravated by his active duty service.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination).  

With regard to the Veteran's claim for service connection for a 
lung condition, it was asserted in the August 2010 Informal 
Hearing Presentation that the Veteran has a lung condition that 
was caused by in-service exposure to herbicides.  

The Board notes that, if a Veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).

The diseases alluded to above include chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has held that a claimant is not precluded from 
establishing service connection for a disease averred to be 
related to herbicide exposure, as long as there is proof of such 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 
160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000).

A review of the Veteran's service treatment records reflects that 
the Veteran was noted in a June 1972 service treatment record as 
having a two-day history of pleuritis.  He was noted in this same 
service treatment record as having costochondritis or Tietze's 
syndrome.  No residual or chronic lung disabilities were noted on 
the Veteran's February 1973 Report of Medical Examination upon 
separation from service. 

With regard to a current disability, the Board notes that a 
January 2008 private medical record from Dr. M.B.H., M.D. noted 
the Veteran as having acute sinobronchitis with exacerbated 
reactive airway disease and chronic obstructive pulmonary disease 
(COPD). 

While the Veteran's in-service exposure to herbicides or agent 
orange has been conceded in his grant of service connection for 
diabetes mellitus, type II, the Board notes that COPD and 
reactive airway disease are not among the diseases considered to 
be presumptively associated with agent orange or herbicide 
exposure.  However, in this case, as the Veteran was treated for 
some sort of lung symptoms in service, and he has current 
diagnoses of COPD and reactive airways disease, the Board finds 
that the necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim for service connection for a 
lung condition.  38 U.S.C.A. § 5103A (West 2002).  As such, this 
issue must be remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a current lung condition, 
to include COPD.  If so, an opinion should be rendered as to 
whether it is at least as likely as not that the Veteran's 
current lung condition, to include COPD, was caused or aggravated 
by his active duty service, to include exposure to agent orange 
or herbicides.  Colvin.  

With regard to the Veteran's claim for service connection for 
restless legs syndrome, it was asserted in the August 2010 
Informal Hearing Presentation that the Veteran has restless legs 
syndrome that was caused by in-service exposure to herbicides.  

A review of the Veteran's service treatment records reveals no 
treatment, complaints, or diagnoses of restless legs syndrome.

With regard to a current disability, the Veteran was noted 
recently in an October 2009 VA treatment record as having 
diabetic neuropathies/restless leg.  Additionally, it was noted 
in a December 19, 2007, VA examination report for PTSD that the 
Veteran was examined on that same day by a different doctor who 
stated that the Veteran "has moderately severe, very painful 
neuropathy and history that suggest superimposed RLS".  The 
Board notes that the Veteran is service connected for peripheral 
neuropathy of the bilateral upper and lower extremities.  

In light of this statement and the October 2009 VA treatment 
record which seemed to characterize the diagnoses of diabetic 
neuropathies and restless legs syndrome together, Board finds 
that the necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim for service connection for 
restless legs syndrome.  38 U.S.C.A. § 5103A (West 2002).  As 
such, this issue must be remanded in order to schedule the 
Veteran for a VA examination to determine whether the Veteran has 
a current diagnosis of restless legs syndrome.  If so, an opinion 
should be rendered as to whether it is at least as likely as not 
that the Veteran's current restless legs syndrome was caused or 
aggravated by his active duty service, to include exposure to 
agent orange or herbicides, or was caused or aggravated by any 
service-connected disabilities, to include diabetes mellitus, 
type II, or peripheral neuropathy.  Colvin.  

Additionally, the Board should take this opportunity to obtain 
any recent VA treatment records that have not yet been associated 
with the claims file. 

Finally, the Board notes that the Veteran was afforded VCAA 
notice in February 2008 with regard to his claim for service 
connection for restless legs syndrome.  This letter did not, 
however, afford the Veteran appropriate notification of the 
requirements regarding secondary service connection.  Therefore, 
upon remand, the Veteran should be given proper notice of the 
requirements for establishing secondary service connection, 
according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the Veteran should 
be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310. 

2.	Obtain any and all recent, relevant VA 
treatment records that have not yet been 
associated with the claims file. 

3.	Schedule the Veteran for a VA examination 
for his claimed tinnitus.  All appropriate 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Additionally, the examiner 
should elicit from the Veteran a history 
of his symptoms relating to his claimed 
tinnitus.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the examiner 
should render an opinion as to whether the 
Veteran currently has tinnitus.  If so, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
Veteran's current tinnitus was caused or 
aggravated by his active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

4.	Schedule the Veteran for a VA examination 
for his claimed lung condition.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his symptoms 
relating to his claimed lung condition.  
After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should render an 
opinion as to whether the Veteran 
currently has a lung condition, to include 
COPD.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the Veteran's current 
lung condition was caused or aggravated by 
his active duty service, to include 
exposure to herbicides or agent orange.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

5.	Schedule the Veteran for a VA examination 
for his claimed restless legs syndrome.  
All appropriate tests and studies should 
be performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his symptoms 
relating to his claimed restless legs 
syndrome.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the examiner 
should render an opinion as to whether the 
Veteran currently has restless legs 
syndrome.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the Veteran's current 
restless legs syndrome was caused or 
aggravated by his active duty service, to 
include exposure to herbicides or agent 
orange, or was caused or aggravated by his 
service-connected disabilities, to include 
diabetes mellitus, type II, or peripheral 
neuropathy.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

6.	Then, readjudicate the claims.  If the 
benefits sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC), which includes 
a summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
	MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


